United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.P., Appellant
and
DEPARTMENT OF THE AIR FORCE, ROBINS
AIR FORCE BASE, Warner Robins, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-734
Issued: September 10, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 13, 2013 appellant filed a timely appeal of a February 1, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied his
January 10, 2013 requests for reconsideration as untimely filed and failing to establish clear
evidence of error. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3 and because more than one year elapsed between the most recent
OWCP merit decision dated March 15, 1991 and the filing of this appeal, the Board lacks
jurisdiction to review the merits of the case.2
ISSUE
The issue is whether OWCP properly found that appellant’s request for reconsideration
was untimely filed and failed to demonstrate clear evidence of error.
1
2

5 U.S.C. § 8101 et seq.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file a
Board appeal. See 20 C.F.R. § 501.3(d)(2) (2008). For final adverse OWCP decisions issued on and after
November 19, 2008, a claimant has 180 days to file a Board appeal. See 20 C.F.R. § 501.3(e) (2009).

FACTUAL HISTORY
This case has previously been before the Board. The history of this case is set forth in the
Board’s prior decisions and is hereby incorporated by reference.3 The relevant facts are
hereinafter set forth. Appellant filed a claim alleging that he sustained a recurrence of disability
on July 3, 1989 as a result of his July 14, 1988 employment injury.4 OWCP denied this claim on
January 16, 1990, finding that he had failed to submit evidence sufficient to establish that his
back condition was causally related to his July 14, 1988 employment injury. On November 19,
1990 appellant made a timely request for reconsideration. On March 15, 1991 OWCP granted
his request, reviewed the merits of his claim and denied modification of the prior decision. It
found that the medical evidence failed to demonstrate that the claimed condition or disability for
work was causally related to appellant’s accepted employment injury.
The March 15, 1991 decision was the last decision on the merits of appellant’s claim of
recurrence issued by OWCP. The statement of appeal rights accompanying OWCP’s March 15,
1991 merit decision notified appellant that any further request for reconsideration must be made
within one year of the date of the decision, i.e., within one year of March 15, 1991.
On March 14, 2012 Dr. Stella I. Tsai, an examining Board-certified neurologist and
psychiatrist, provided a telephonic response to a letter from appellant regarding his condition.
She related that appellant had been seen for left arm and neck pain consistent with cervical
radiculopathy.

3

Docket No. 94-544 (issued July 19, 1995) (the Board affirmed a November 9, 1993 nonmerit OWCP decision
denying reconsideration of the March 15, 1991 OWCP decision); Docket No. 01-798 (issued October 9, 2001) (the
Board affirmed a November 27, 2000 decision denying appellant’s reconsideration request on the grounds that it
was untimely filed and failed to establish clear evidence of error); Docket No. 03-887 (issued June 5, 2003) (the
Board affirmed a February 11, 2003 OWCP decision denying appellant’s reconsideration request on the grounds that
it was untimely filed and failed to establish clear evidence of error); Docket No. 03-905 (issued January 21, 2004)
(the Board issued an order remanding the case for reconstruction of the record); Docket No. 04-64 (issued August 9,
2005) (the Board affirmed OWCP’s October 7, 2003 decision denying appellant’s request for reconsideration on the
grounds that it was untimely filed and failed to establish clear evidence of error); Docket No. 06-875 (issued
September 8, 2006 (the Board affirmed OWCP’s January 23, 2006 nonmerit decision denying appellant’s request for
reconsideration of the March 15, 1991 decision as it was untimely and failed to establish clear evidence of error);
Docket No. 07-55 (issued March 27, 2007) (the Board affirmed OWCP’s September 29, 2006 nonmerit decision
denying appellant’s request for reconsideration of the March 15, 1991 decision as it was untimely and failed to
establish clear evidence of error); Docket No. 07-1907 (issued January 15, 2008) (the Board issued an order
dismissing appellant’s appeal on the grounds that he had not appealed a final decision of OWCP); Docket No. 081121 (issued November 3, 2008) (the Board affirmed OWCP’s February 28, 2008 nonmerit decision denying
appellant’s request for reconsideration of the March 15, 1991 decision as it was untimely and failed to establish clear
evidence of error); Docket No. 10-334 (issued August 4, 2010) (the Board issued an order dismissing appellant’s
appeal as he had failed to file a timely appeal of OWCP’s May 15, 2009 nonmerit decision; Docket No 11-1626
(issued February 14, 2012) (the Board affirmed OWCP’s July 5, 2011 nonmerit decision denying appellant’s request
for reconsideration of the March 15, 1991 decision as it was untimely filed and failed to establish clear evidence of
error), Erratum Docket No. 11-1626 (issued April 26, 2012), petition for recon. denied Docket No. 11-1626 (issued
July 26, 2012).
4

On July 25, 1988 appellant, then a 38-year-old computer operator, filed a traumatic injury claim alleging that on
July 14, 1988 he injured his back when he tripped and fell over a box. OWCP accepted the claim for a low back
strain.

2

In a letter dated March 14, 2012, appellant requested reconsideration of OWCP’s
March 15, 1991 decision denying his recurrence claim.
In a March 14, 2012 report, Dr. Benjamin M. Johnston, a treating Board-certified
internist, related that appellant had been under his care for recurrent lumbosacral pain, which
appellant attributed to his 1988 employment injury. In concluding, he opined that appellant’s
current spinal problems were due to the July 14, 1988 employment injury.
By decision dated April 9, 2012, OWCP determined that appellant’s request for
reconsideration was untimely filed and failing to show clear evidence of error.
On January 10, 2013 appellant requested reconsideration of OWCP’s March 15, 1991
decision denying his recurrence claim. He argued that OWCP made a legal error when it denied
his claim. Appellant contended that he was entitled to compensation benefits as he never healed
from his original injury and OWCP erred in failing to consider this. He argued that he has met
his burden with medical and factual evidence which OWCP failed to properly consider.
By decision dated February 1, 2013, OWCP determined that appellant’s request for
reconsideration was untimely filed and failed to show clear evidence of error.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA.5 It will not review a decision denying or terminating a
benefit unless the application for review is filed within one year of the date of that decision.6
When an application for review is untimely, OWCP undertakes a limited review to determine
whether the application presents clear evidence that OWCP’s final merit decision was in error.7
OWCP’s procedures state that OWCP will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607, if the claimant’s
application for review shows “clear evidence of error” on the part of OWCP.8 In this regard,
OWCP will limit its focus to a review of how the newly submitted evidence bears on the prior
evidence of record.9

5

5 U.S.C. §§ 8101-8193. The Board has found that the imposition of the one-year limitation does not constitute
an abuse of the discretionary authority granted OWCP under section 8128(a) of FECA. See J.S., Docket No. 10-385
(issued September 15, 2010); Andrew Fullman, 57 ECAB 574 (2006); Adell Allen (Melvin L. Allen), 55 ECAB
390 (2004).
6

20 C.F.R. § 10.607; see also E.R., Docket No. 09-1655 (issued March 18, 2010); Debra McDavid, 57 ECAB
149 (2005); Alan G. Williams, 52 ECAB 180 (2000).
7

B.W., Docket No. 10-323 (issued September 2, 2010); M.E., 58 ECAB 309 (2007); Leon J. Modrowski,
55 ECAB 196 (2004); Thankamma Mathews, 44 ECAB 765 (1993); Jesus D. Sanchez, 41 ECAB 964 (1990).
8

See Gladys Mercado, 52 ECAB 255 (2001). Section 10.607(b) provides: “OWCP will consider an untimely
application for reconsideration only if the application demonstrates clear evidence of error on the part of [it] in its
most recent merit decision. The application must establish, on its face, that such decision was erroneous.”
20 C.F.R. § 10.607(b).
9

See Nelson T. Thompson, 43 ECAB 919 (1992).

3

To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.10 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error.11 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.12 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.13 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.14 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of OWCP’s decision.15 The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of OWCP such that OWCP abused its discretion in denying merit review in the face of such
evidence.16
ANALYSIS
Appellant seeks reconsideration of a March 15, 1991 merit decision denying modification
of his claim that he sustained a recurrence of disability on July 3, 1989 as a result of his accepted
July 14, 1988 employment injury. He continues to disagree with the denial of his claim and filed
his request for reconsideration in a letter dated January 10, 2013. Because appellant filed his
request more than one year after OWCP’s March 15, 1991 merit decision, the Board finds that he
filed an untimely request for reconsideration. Thus, appellant must demonstrate clear evidence
of error on the part of OWCP in denying his claim.17
The Board further finds that appellant’s request for reconsideration fails to demonstrate
clear evidence of error. The request does not show on its face that OWCP’s denial of
compensation was erroneous. While appellant presented no evidence with his January 10, 2013
request, he resubmitted a March 14, 2012 report from Dr. Johnston prior to the January 10, 2013
reconsideration request. However, OWCP had previously considered this report in its April 9,
2012 nonmerit decision when it found the evidence and argument submitted insufficient to
establish clear evidence of error. Appellant has not shown how OWCP committed any error in
10

See Darletha Coleman, 55 ECAB 143 (2003); Dean D. Beets, 43 ECAB 1153 (1992).

11

See Pasquale C. D’Arco, 54 ECAB 560 (2003); Leona N. Travis, 43 ECAB 227 (1991).

12

See Leon J. Modrowski, supra note 7; Jesus D. Sanchez supra note 7.

13

See Leona N. Travis, supra note 11.

14

See supra note 9.

15

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

16

See George C. Vernon, 54 ECAB 319 (2003); Gregory Griffin, 41 ECAB 186 (1989), petition for recon.
denied, 41 ECAB 458 (1990).
17

20 C.F.R. § 10.607(b). See S.D., 58 ECAB 713 (2007); Jack D. Johnson, 57 ECAB 593 (2006).

4

denying his recurrence claim. He again asserts that he never healed from his original injury and
argues that the medical evidence he submitted is sufficient to establish his claim. Nothing in
appellant’s January 10, 2013 request for reconsideration establishes that OWCP’s March 15,
1991 decision was erroneous in denying a claim for recurrence of disability. The Board will,
therefore, affirm the February 1, 2013 decision denying his request.
CONCLUSION
OWCP properly refused to reopen appellant’s claim for reconsideration on the merits on
the grounds that his requests for reconsideration were not timely filed and failed to demonstrate
clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 1, 2013 is affirmed.
Issued: September 10, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

